Citation Nr: 0901759	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  08-28 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The veteran's active service includes periods from April 1953 
to April 1955 in the United States Army, and from October 
1962 to November 1962 in the United States Air Force.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  The case has been advanced on the 
Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of his duties as a supply records 
specialist in the Army.  Specifically, he claims that he was 
a supply person for automotive repair parts, which placed him 
inside a motor pool where he was exposed to the intense noise 
of various vehicles without hearing protection.

The DD 214 Forms show that his military occupational 
specialty (MOS) in the Army was "supply records 
specialist," and that his most significant duty assignment 
during that period was "51st Engr Parts Co APO 973."  He 
carried a similar MOS of "organizational supply specialist" 
while in the Air Force.  

The Board notes that the claims file does not include all of 
the service medical records.  (It includes only the report of 
the examination conducted at the time of the veteran's Air 
Force discharge, and Army and Air Force Reserve records.).  
In November 2007, a formal Finding of the Unavailability of 
Complete Service Medical Records was issued.  

The report of an April 1957 general medical examination for 
the Army Reserves shows no abnormalities on whisper voice and 
spoken voice tests.  

On discharge from the Air Force in November 1962, audiometric 
testing revealed results of 5 (25), 0 (10), and -5 (5) 
decibels in the right ear and -5 (5), 0 (10), and 5 (15) 
decibels in the left ear at 500, 1000, and 2000 hertz 
respectively.  (Results at 3000 and 4000 hertz were not 
recorded).  The Board notes that it is assumed that service 
department audiometric tests prior to October 31, 1967 were 
in American Standards Association (ASA) units.  The figures 
in parentheses represent conversion to the modern 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI) units.

However, the report of a February 1965 Air Force Reserves 
general medical examination reveals audiometric test results 
of 15 (30), 15 (25), 5(15), 35 (45), and 40 (45) decibels in 
the right ear and 5 (25), 15 (25), 0 (10), 15 (25), and 
45(50) decibels in the left ear at 500, 1000, 2000, 3000, and 
4000 hertz respectively.

Subsequent Air Force Reserve medical records reflect a 
continued increase in hearing loss, with a March 1981 
periodic examination report showing a diagnosis of bilateral 
sensorineural hearing loss.  

In light of missing service medical records, incomplete 
audiological test results at the time of discharge from the 
Air Force, and evidence of high frequency hearing loss three 
years after discharge from the Air Force, the Board finds 
that the veteran should be accorded an opportunity to undergo 
a current VA audiological examination in order to determine, 
to the extent possible, the etiology of any diagnosed 
bilateral hearing loss or tinnitus.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA audiological examination to determine 
the nature, extent, and etiology of any 
bilateral hearing loss or tinnitus that he 
has.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
studies should be conducted.  

In addition, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that any diagnosed 
bilateral hearing loss or tinnitus is 
related to service, including the in-
service work in the motor pool from 1953 
to 1955.  A complete rationale should be 
provided for all opinions expressed.

3.  Following completion of the above, the 
RO should again review the record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



